Citation Nr: 1343142	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for a bilateral foot disorder.  

3.  Entitlement to service connection for a neck disorder.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for a bilateral hand disorder.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).  

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

9.  Entitlement to an evaluation in excess of 10 percent for chronic bursitis, left patella.

10.  Entitlement to an evaluation in excess of 10 percent for chronic bursitis, right patella.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins


INTRODUCTION

The Veteran had active service from November 1977 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied an evaluation in excess of 10 percent for the service-connected right and left knee disabilities, and denied service connection for eye problems, a bilateral foot condition, a neck condition, a low back condition and a hand condition.  

Also on appeal are a January 2009 rating decision that denied service connection for hypertension, a respiratory disorder, PTSD and schizophrenia, and an August 2009 rating decision that denied service connection for sleep problems.  While the Veteran's appeal was pending before the Board, the RO issued a rating decision in May 2013, granting the Veteran's claims of service connection for schizophrenia and sleep problems.  A 100 percent evaluation was assigned to these disabilities.  Since this grant constituted a full grant of the benefits sought on appeal, these claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In February 2011, the Board issued a decision that reopened the claims of entitlement to service connection.  The RO appears to have done the same in their March 2007 and January 2009 decisions.  The Board subsequently remanded all of the issues on appeal for further evidentiary development.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in November 2010, but he did not appear.  In November 2010, shortly before his scheduled hearing, he submitted evidence indicating that he could not appear for his hearing due to receiving inpatient medical treatment.  He requested that the Board "Please proceed with [his] case."  His request for a hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.702(d) (2012).  

In addition to the physical claims file, there is also an electronic paperless file (Virtual VA) associated with this case.  The documents associated with Virtual VA, including records of VA medical treatment through August 2013, have been reviewed and considered in conjunction with this appeal.  

The issues of entitlement to service connection for an eye condition, a neck condition, and a condition of the feet, bilaterally, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not suffer from a current disability of the lumbar spine that was caused by, or aggravated by, active military service.  

2.  The Veteran does not suffer from a current disability of either hand that manifested during, or as a result of, active military service.  

3.  The Veteran's hypertension did not manifest during, or as a result of, active military service.  

4.  The Veteran does not suffer from a current respiratory disorder, to include COPD, that manifested during, or as a result of, active military service.  

5.  The Veteran has not met the criteria for a diagnosis of PTSD at any time during the pendency of this claim.  

6.  The Veteran's right knee bursitis has been manifested by pain with flexion to at least 122 degrees and full extension to 0 degrees throughout the pendency of this claim; it has not been manifested by flexion to 30 degrees or less, extension to 15 degrees or less, recurrent subluxation or lateral instability or meniscus abnormality.  

7.  The Veteran's left knee bursitis has been manifested by pain with flexion to at least 115 degrees and full extension to 0 degrees throughout the pendency of this claim; it has not been manifested by flexion to 30 degrees or less, extension to 15 degrees or less, recurrent subluxation or lateral instability or meniscus abnormality.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for establishing entitlement to service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for establishing entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

6.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for bursitis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014, 5256-63 (2013).


7.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for bursitis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014, 5256-63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the Veteran's claims of entitlement to service connection, letters sent to the Veteran in October 2006, August 2008, October 2008 and March 2011 addressed all notice elements listed under 3.159(b)(1).  All requisite notice was provided to the Veteran prior to the initial RO decisions in these matters.  The letters informed him of what evidence was required to substantiate the claims and of his/her and VA's respective duties for obtaining evidence.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters sent to the Veteran in October 2006 and May 2008 provided the Veteran with all of this information, and the October 2006 letter was provided to him prior to the initial adjudication of his claim.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received numerous VA examinations in this case, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records and Social Security Administration (SSA) records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The Veteran also telephoned VA in September 2011 to report that he had no further evidence to submit.  

The Board recognizes that the Veteran has not been afforded a VA examination to determine the current severity of his bilateral knee disabilities since April 2011.  In Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the Court held that fulfillment of the VA's duty to assist included thorough and contemporaneous examination be provided when the record before the Board contained no evidence of the then-current level of disability.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

However, the Board has not found this to mean that the Court has established a specific time limit beyond which a new examination is required.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2012).  

Here, the Board concludes that the clinical record, including multiple outpatient treatment records, is adequate to evaluate the claim.  The Veteran has not submitted any statement to suggest a material change in his service-connected knee disabilities, and the medical evidence of record (through August 2013) fails to reflect any such change.  As such, the Veteran is not prejudiced by the lack of a more contemporaneous examination.  

Additionally, the Board finds there has been substantial compliance with its February 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained the Veteran's SSA records, requested that he identify any additional healthcare providers and scheduled the appellant for a medical examinations.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Lumbar Spine Disorder

The Veteran contends that he is entitled to service connection for a lumbar spine disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a lumbar spine disability that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records fail to reflect that the Veteran suffered from a chronic injury or disability of the lumbar spine during active military service.  According to the Veteran's September 1977 enlistment examination, an evaluation of the spine was deemed to be normal.  The Veteran also denied having, or ever having had, recurrent back pain in his report of medical history associated with this examination.  The record does reflect that the Veteran was seen with complaints of pain to the upper and lower portions of his back for the past three months in August 1978.  The Veteran was diagnosed with possible muscle spasms at this time.  Subsequent records from August 1978 and September 1978 continue to reflect complaints of low back pain.  One such record reflects a history of an injury to the back in November 1977.  However, a review of the evidence of record does not reflect any such injury.  Subsequent records do not mention a prior injury and one such record reflects that the Veteran's "subjective" back pain first manifested in February 1978.  There are no further records of treatment involving the back after September 1978 and the September 1978 record specifically notes that examination of the back was within normal limits.  The record also contains a June 1981 Army Reserve examination report.  This reflects that an evaluation of the spine was deemed to be normal, and the Veteran denied suffering from recurrent back pain in his report of medical history associated with this examination.  As such, the preponderance of the evidence of record suggests that the Veteran's complaints of back pain in 1978 were acute and transitory, resolving prior to separation from active duty.   

The first post-service evidence of back pain is from approximately 11 years after separation from active duty.  According to a December 1991 private treatment note, the Veteran was experiencing pain in his back and neck following a motor vehicle accident the previous day.  There was no mention of a preexisting condition of the low back at this time.  

The Veteran was later treated in November 2002 for lower back pain.  He was also afforded a VA examination of the lumbar spine in January 2003.  The Veteran reported that his back was painful in the lowest areas, but he had no difficulty with walking or standing.  Examination revealed no tenderness or deformity, and there was normal range of motion.  An X-ray of the lumbar spine revealed large spur formation at L5 and L6 with decreased disc space at L6 and L7 with spur formation on the vertebral bodies.  There were also minimum degenerative changes of the thoracic and lumbar vertebral bodies.  However, the examiner opined that these films were within normal limits.  The examiner concluded that the examination was normal with no diagnosis attributable.  

In December 2010, the Veteran was seen for a cerebrospinal fluid leak.  A lumbar puncture and drain was performed and the Veteran's condition was noted to be improved at the time of discharge.  

The Veteran was afforded a VA examination of the lumbar spine in April 2011.  The Veteran reported that his low back started hurting during military service.  He felt that it was due to strenuous activity.  X-rays revealed mild levoscoliosis of the lumbosacral spine with minimal degenerative change of the lumbosacral spine without significant narrowing of intervertebral disc spaces.  The examiner opined that this condition was less likely as not caused by or a result of military service.  The examiner noted that the Veteran was seen in August 1978 for pain in the upper portion of the back to the lower portion of the back for the past 3 months.  The Veteran was diagnosed with muscle spasms at this time.  Another August 1978 record noted a history of trauma to the low back in November 1977.  The examiner was unable to find any documentation related to the history of trauma.  Assessment at that time was pain with spasm.  The Veteran was later seen in September 1978 for intermittent complaints of low back pain for the past 3 months.  He was diagnosed with chronic low back pain at this time.  However, in June 1981, the Veteran denied a history of recurrent back pain and an evaluation of the spine was deemed to be normal.  

The examiner explained that while the Veteran was seen multiple times for low back pain in 1978, this was diagnosed as muscle spasms.  84 percent of adults had low back pain at some time in their lives, and the Veteran's duration of documented complaints was not unusual.  Given the clinical picture gleaned from the medical record, a diagnosis of lumbosacral strain was a reasonable one for the injury at that time.  Presently, however, the Veteran did not have objective findings consistent with a lumbosacral strain.  There was no muscle spasm on examination and the Veteran moved with ease and without signs of pain.  The Veteran's range of motion was also good without pain, and X-ray revealed mild levoscoliosis of the spine with minimal degenerative joint disease of the lumbosacral spine.  The scoliosis was mild in nature and likely originated during puberty.  The degenerative changes were also mild.  The examiner concluded that the mild nature of these findings did not correlate with the severity of the Veteran's complaints and the physiologic cause of back pain symptoms could not be definitively established in up to 85 percent of patients.  The lumbosacral degenerative joint disease was likely the natural progression from routine wear and tear on the spine from a lifetime of daily activities and less likely to have been contributed to, aggravated by or caused by any event, illness or injury occurring during military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a lumbar spine disability.  While there is evidence of complaints involving low back pain in August and September of 1978, there are no subsequent records of such complaints, and the Veteran explicitly denied back pain in his report of medical history associated with his June 1981 examination.  As such, there is no evidence of a chronic disability associated with the lumbar spine within one year of separation from active duty.  The first post-service evidence of symptomatology associated with the lumbar spine is from approximately 11 years later, following a motor vehicle accident.  There was no mention of preexisting symptoms associated with the spine.  While the Veteran has since been diagnosed with mild levoscoliosis of the lumbosacral spine with minimal degenerative change of the lumbosacral spine, the record contains no competent evidence linking these disabilities to military service.  Furthermore, the April 2011 VA examiner specifically concluded that the muscle spasms and strains suffered by the Veteran were not related with the current diagnoses, and that it was less likely as not that a current back disability was either caused by, or aggravated by, military service.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a lumbar spine disability.  

The Board recognizes that the Veteran has provided statements suggesting that his back pain began during military service.  However, while there is evidence of pain in August 1978 and September 1978, subsequent records reveal that this pain resolved.  In fact, the Veteran himself denied suffering from recurrent back pain following his separation from active duty in June 1981.  Also, while the Veteran may believe that his current back disability is related to the pain he experienced in 1978, the record does not reflect that he has the requisite training or expertise to offer such a medical conclusion.  See Kahana, 24 Vet. App. at 428; see also Jandreau, 492 F.3d at 1377 (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The April 2011 VA examiner, however, who is competent to offer such a medical opinion, explained in detail why the Veteran's in-service diagnoses of muscle spasm and low back strain would neither cause, nor aggravate, his currently diagnosed disabilities.  As such, the statements of the Veteran fail to demonstrate that service connection is warranted for a lumbar spine disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for a lumbar spine disability.  The claim must be denied.

Bilateral Hand Disorder

The Veteran also contends that he is entitled to service connection for a bilateral hand disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that service connection for a bilateral hand disorder is not warranted.  

In-service treatment records do not reflect that the Veteran suffered a chronic disability of either hand during active military service.  According to an August 1980 in-service treatment note, the Veteran was complaining of pain to the 5th digit of the right hand.  Examination at this time revealed a good range of motion, and the Veteran was diagnosed with a contusion to the right 5th digit.  In-service records do not reflect further treatment for this condition and an evaluation of the upper extremities performed as part of a June 1981 Army Reserve examination was deemed to be normal.  The Veteran also denied a history of bone, joint or other deformity in his report of medical history associated with this examination.  As such, the evidence suggests that the Veteran's right finger injury was acute and transitory, resolving prior to separation.  There is no evidence of complaint or injury associated with the left hand during active duty.  

The first post-service evidence of symptomatology associated with either hand is a VA joint examination from January 2003.  While the Veteran reported pain in both hands, objective examination revealed no swelling, discomfort, or deformity.  There was also a full range of motion of the wrist metacarpal phalangeal joints and the interphalangeal joints.  X-rays of the left wrist and hand were obtained in January 2003.  These revealed no acute findings and no fracture, dislocation or other degenerative changes of the wrist.  The left hand was also deemed to be intact with no evidence of fractures, degenerative changes or spurs.  The examiner concluded that the examination was normal with no diagnosis attributable.  

The Veteran subsequently filed a claim of service connection for a hand disability in June 2003.  The Veteran did not provide any evidence in support of his claim of service connection for a condition involving the hands, however, and this claim was denied in a January 2004 rating decision.  

In March 2006, the Veteran submitted a new claim of service connection for a disability involving the hands.  The Veteran alleged that he suffered from a hand condition related to an experimental unit he served with while in the military.  This claim was subsequently denied in a March 2007 rating decision for failure to submit new and material evidence.  Subsequent records fail to diagnose the Veteran with any disability of either hand that manifested during, or as a result of, active military service.  Nonetheless, the Board reopened this claim in February 2011 because official service department records had been associated with the Veteran's claims file since the January 2004 rating decision.  

The Veteran was afforded a VA examination of the hands in April 2011.  The Veteran reported having pain and weakness in his hands that began in 1978 or 1979.  X-rays of the left hand revealed mild degenerative changes of the distal interphalangeal joint of the fifth finger.  Otherwise, there were no significant abnormalities seen.  X-rays of the right hand were unremarkable, with no evidence of fracture, dislocation or bony erosions.  The examiner diagnosed the Veteran with mild degenerative changes of the distal interphalangeal joint of the fifth finger of the left hand.  This did not correlate clinically or explain the Veteran's complaints of bilateral hand pain and weakness.  X-rays of the right hand were normal, but examination revealed a positive Tinel sign at the dorsal wrist, bilaterally, that was suggestive, but not definitively diagnostic, of bilateral carpal tunnel syndrome.  The examiner opined that the mild degenerative change of the distal interphalangeal joint of the fifth finger of the left hand was not caused by or a result of injury, illness or event occurring during military service.  In-service treatment records did not reveal any episodes of hand complaints which correlate either with degenerative changes of the left fifth finger or with carpal tunnel syndrome.  While the Veteran was seen for an injury to a finger of the right hand, this appeared to have resolved as there were no records of follow-up treatment and current X-rays of the right hand were normal.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a disability of either hand.  As explained by the April 2011 VA examiner, service treatment records did not reflect any episodes of complaints that would correlate with degenerative changes of the left fifth finger or with carpal tunnel syndrome.  Also, while there was evidence of an injury to the right fifth finger during military service, current X-rays of the right hand were interpreted to be normal.  It is not until 2003 that the record contains evidence of complaints involving either hand, and this is approximately 23 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In the present case, the absence of evidence involving either hand for more than 2 decades after separation from active duty tends to suggest that any current disability has not existed since within one year of separation.  Finally, the record contains no competent evidence suggesting any relationship between a current disability of either hand and military service.  As such, the preponderance of the evidence of record demonstrates that service connection for a disability of either hand is not warranted.  

The Board recognizes that the Veteran believes he suffers from a chronic disability of both hands that manifested as a result of military service.  In fact, the Veteran has alleged that he suffers from current disabilities related to uncorroborated chemical exposure.  However, as already discussed, the record fails to reflect that the Veteran has the training or expertise to either diagnose himself with a current disability or relate it to incidents that occurred decades earlier.  While the Veteran informed the April 2011 VA examiner that he had been suffering from pain and weakness in the hands since active duty, the Board does not find this to be credible.  The Veteran explicitly denied a history of bone or joint deformity during his June 1981 examination, and a physical examination of both hands performed in January 2003 was deemed to be normal with no diagnosis attributable.  As such, the Veteran's assertions fail to demonstrate that service connection is warranted for a disability of either the right or left hand.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a bilateral hand disability must be denied.  

Hypertension

The Veteran also contends that he is entitled to service connection for hypertension.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records reflect that the Veteran was not suffering from hypertension during active duty.  According to a September 1980 record, the Veteran's blood pressure was 120/76.  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2013).  As such, the Veteran was not suffering from hypertension as of September 1980.  Also, the June 1981 Army Reserve examination reflects a blood pressure of 136/80, reflecting that the Veteran was not suffering from hypertension as of this time.  

Subsequent post-service records also confirm that the Veteran was not suffering from hypertension for a number of years following separation from active duty.  A September 1986 VA treatment record reflects a blood pressure of 110/70.  According to an October 1986 VA treatment record, the Veteran had a blood pressure of 118/76.  While a December 1999 VA treatment record does reflect a blood pressure reading of 166/92, a repeat test revealed readings of 132/82.  

A subsequent note from November 2000 revealed readings of 138/90.  This would be suggestive of hypertension, as the diastolic pressure was 90 mm.  However, to confirm a diagnosis, readings must be taken two or more times on three different days.  See id.  A July 2003 private treatment note reflects that the Veteran was started on hypertension medication the previous day.  As such, it would appear that hypertension was evident by approximately 2000 - some 20 years after separation from active duty.  

A June 2004 VA treatment record notes that the Veteran was seen for a blood pressure check.  He was provided information on hypertension at this time.  A November 2010 VA treatment record notes a history of chronically uncontrolled hypertension.  Another November 2010 record reflects a blood pressure reading of 183/105.  According to a January 2011 VA treatment record, the Veteran had a one year history of a diagnosis of hypertension.  The Veteran reported that his blood pressure was normal for years and that it was only a problem for the last one and a half years.  

The Veteran was afforded a VA examination for his hypertension in April 2011.  The date of onset was noted to be three to four years earlier.  The Veteran reported being told he had elevated blood pressure at a routine checkup.  Blood pressure readings were taken, revealing readings of 153/108, 137/98 and 137/99.  The examiner confirmed the diagnosis of hypertension, but opined that this condition was not caused by or a result of illness, injury or event during military service.  The examiner explained that review of service treatment records revealed a reading of 138/76 in November 1977, 120/80 in July 1980, 102/64 in October 1980 and 136/80 on June 1981.  There was no evidence of a diagnosis of hypertension or any concern about elevated blood pressure during military service.  

The preponderance of the above evidence demonstrates that service connection for hypertension is not warranted.  Evidence of record clearly demonstrates that the Veteran was not suffering from hypertension during active military service, or for a number of years following his separation from active duty.  It is not until approximately 2000 that the record contains readings suggestive of hypertension.  This is approximately three decades after separation from active duty.  As noted in the previous section, the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence.  See Maxson, 12 Vet. App. at 459.  Finally, the April 2011 VA examiner concluded that the Veteran's currently diagnosed hypertension did not manifest during, or as a result of, active military service.  The record contains no competent opinion to the contrary.  As such, the preponderance of the evidence of record demonstrates that service connection for hypertension is not warranted.  

The Board recognizes that the Veteran believes he is entitled to service connection for hypertension.  Specifically, he has related this to various factors, including chemical exposure during military service.  Again, however, there is nothing of record to suggest that the Veteran is competent to offer such a complex medical opinion.  Records clearly reflect that the Veteran was not suffering from blood pressure readings suggestive of hypertension until years after separation from active duty.  As such, the Veteran's assertions as to the onset of his hypertension are not probative.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension must be denied.




Respiratory Disorder

The Veteran also contends that he is entitled to service connection for a respiratory disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current respiratory disorder that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records fail to reflect that he suffered from any chronic respiratory disorder during active duty.  According to a January 1978 record, the Veteran was complaining of chest pain.  His lungs were deemed to be clear at this time.  The Veteran was again seen with symptoms such as coughing in May 1978.  The Veteran was noted to be a smoker at this time.  He was also seen with a cough and cold symptoms in May 1980.  The diagnosis at this time was "cold symptoms."  He was subsequently treated in September 1980 for complaints of an upper respiratory infection times one day.  A diagnosis of upper respiratory infection was assigned.  The record does not reflect that a chronic disability was assigned, and according to a June 1981 Army Reserve examination report, an evaluation of the lungs and chest was deemed to be normal.  The Veteran did indicate that he did not know whether he suffered from conditions such as asthma, shortness of breath, pain or pressure in the chest or chronic cough in his report of medical history associated with this examination.  However, these marking are of questionable probative value, as the Veteran checked "don't know" for every condition in the first column of his report of medical history, including the two blank lines located at the bottom of the column.  The Veteran was subsequently diagnosed with a head cold in June 1982 with symptomatology such as sore throat and productive cough.  

Subsequent post-service treatment records also fail to relate a chronic respiratory disorder to military service.  According to a June 2002 VA treatment record, the Veteran had a 20 year history of smoking 1/2 of a pack of cigarettes per day.  The Veteran reported that he now only smoked 2 cigarettes per day.  A July 2003 VA treatment record notes that the Veteran was experiencing shortness of breath.  This was felt to probably be multifactorial, with some elements related to sinusitis.  Other elements were related to early COPD, given the Veteran's severe smoking history.  Shortness of breath was also previously noted in a June 2003 record.  

According to a September 2003 pulmonary function test report, the Veteran had normal spirometry and lung volumes.  However, flow volume loop was consistent with restrictive lung disease and variable extrathoracic airway obstruction.  Diffusing capacity was also mildly reduced.  A May 2004 chest computed tomography (CT) revealed no lung nodule or mass.  There was no evidence of interstitial lung disease at this time.  

The Veteran was seen in the emergency room in November 2006 with complaints of a cough that was productive of yellow phlegm.  He also reported that he was slightly short of breath.  At this time, the Veteran was diagnosed with acute bronchitis and allergic rhinitis.  

A December 2007 VA treatment record reflects that the Veteran was seen for an upper respiratory infection.  He reported a one week history of productive cough with clear phlegm, as well as some mild dyspnea when he went up a flight of stairs at the beginning of the morning which would resolve.  It was noted that the Veteran had a history of smoking, with a 20 year history of 2 packs per day, subsequently reduced to 1 cigarette per day.  The Veteran reported at this time that he quit smoking one year earlier.  

According to an October 2008 VA treatment record, spirometry and lung volumes were consistent with mild restrictive lung disease.  Flow volume loop was also consisted with restrictive lung disease and diffusing capacity was mildly reduced.  

The record also contains a November 2010 chest X-ray.  This revealed cardiomegaly with small left pleural effusion.  There was no evidence of congestive heart failure, however.  The interpreting physician was unable to exclude superimposed with left lower lobe pneumonia.  

The Veteran underwent a VA respiratory examination in April 2011.  It was noted that the Veteran was suffering from COPD with an onset of four to five years earlier.  The Veteran reported that he started to notice he would be "out of wind" after going up stairs.  The examiner noted that there was a history of smoking.  Spirometry and lung function testing revealed mild restrictive lung disease.  Chest X-ray was deemed to be normal.  It was noted that the Veteran was still able to perform most activities, but due to his COPD, he would have to perform them slower.  An opinion regarding etiology was not provided at this time.  

The Veteran was most recently afforded a VA examination for his respiratory disorder in August 2012.  The Veteran reported that this condition began in 1977 when he was around a lot of cold weather.  Upon examination, the examiner concluded that the Veteran was suffering from COPD.  The examiner opined that this condition was less likely than not incurred in or caused by military service.  The examiner explained that while the Veteran related his current respiratory disorder to military service, the only evidence of respiratory symptomatology in service was an upper respiratory infection/common cold.  Post-discharge records documented a 20 year 2 pack-per-day history of tobacco abuse.   As such, the examiner opined that the Veteran's current COPD was not related to an upper respiratory infection/common cold during military service, but most likely due to cigarette use over the past 20 years.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a respiratory disorder.  While there is evidence of respiratory symptomatology during military service, there is no indication that the Veteran was diagnosed with any chronic disability.  Also, as explained by the April 2011 VA examiner, the only respiratory symptomatology in service was associated with acute conditions, such as upper respiratory infections and the common cold.  There was nothing to relate the current respiratory disorder to military service, but rather, to his 20 year history of smoking cigarettes.  As such, the examiner deemed the most likely cause of a respiratory disorder to be cigarette use.  The record contains no competent or credible evidence to the contrary.  Therefore, the preponderance of the evidence of record demonstrates that service connection for a respiratory disorder is not warranted.  

The Board recognizes that the Veteran believes he currently suffers from a respiratory disorder that manifested as a result of military service.  However, as repeatedly discussed, there is nothing of record to suggest that the Veteran has the requisite training or expertise to offer such a complex medical opinion.  Also, while the Veteran reported that his condition began in 1977, the Board does not find this assertion to be credible.  In May 1980, the Veteran reported a history of symptomatology for only 4 days.  In September 1980, he reported a history of symptomatology for only 1 day.  Finally, in June 1982, he reported a history of symptomatology for only 3 days.  As such, the Veteran's assertion of symptomatology since 1977 made decades after separation from active duty is far less credible than his assertions offered at the time of treatment in the 1980s.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a respiratory disorder must be denied.

PTSD

Finally, the Veteran contends that he is entitled to service connection for PTSD.  However, as discussed below, the Veteran has not been diagnosed with PTSD during the pendency of this claim and he does not meet the criteria for such a diagnosis under the DSM-IV.  As such, service connection for PTSD cannot be established.  

An April 1988 record reflects a diagnosis of atypical psychosis.  It was also noted that the Veteran was admitted from September 1985 to November 1985 with a diagnosis of atypical paranoid disorder and alcohol abuse.  In-service records from this time reflect that the Veteran denied any previous psychiatric history.  His only prior medical history was noted to be a head injury as a child when a horse kicked him in the head.  Subsequent records from October 1986 reflect a diagnosis of atypical paranoid disorder.  The Veteran also endorsed flashbacks from combat at this time.  Another October 1986 record assigned a diagnosis of schizophrenia, paranoid type.  A November 1986 record also indicated that the Veteran's history was suggestive of a schizoaffective disorder, and records from the Central State Hospital from 1986 and 1987 also reflect diagnoses of atypical paranoid disorder and alcohol abuse.  

According to a December 1993 psychiatric evaluation obtained in conjunction with the Veteran's SSA records, he was suffering from schizophrenia, paranoid type.  There was also a history of substance abuse (particularly alcohol) and a diagnosis of dependent personality disorder was also noted.  PTSD was not diagnosed at this time.  

The record also contains numerous VA treatment records.  These consistently reflect a number of diagnoses, including schizophrenia, substance abuse and dementia.  However, the records fail to reflect that the Veteran was afforded a diagnosis of PTSD during VA medical treatment.  The Veteran also specifically denied any involvement in combat upon treatment in July 2008.  

The record also contains an evaluation report dated September 2005 from the Chesterfield Community Service Board.  The Veteran was noted to be suffering from schizoaffective disorder of bipolar type versus paranoid type.  

The Veteran was afforded a VA psychiatric examination in April 2011.  The examiner noted that some of the problems the Veteran suggested may be related to PTSD actually appeared to reflect some levels of delusional beliefs.  It was noted that the Veteran had been diagnosed with schizophrenia for a number of years and described that problem, in fact, as starting while he was still in the military.  Upon examining the Veteran, the examiner confirmed the diagnosis of schizophrenia, paranoid type.  However, the examiner concluded that the Veteran was not demonstrating or describing symptoms of PTSD.  It also did not appear that the Veteran pointed to any particular stressor, other than what appeared to be that reflective of a delusion.  The examiner conceded that the claims file was not provided for review.  Nonetheless, the examiner assumed that the Veteran's self-reported job description of being some sort of guinea pig that was given various drugs to gauge the effect so as to aid the Iraq/Iran War was delusional.  

The Veteran underwent a VA psychiatric examination in August 2012.  The examiner concluded that the Veteran suffered from schizophrenia (paranoid type), as well as a sleep disorder related to this condition.  Service connection has since been established for these conditions.  However, after performing a complete examination, the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV.  The examiner concluded, after a review of the evidence of record and after examining the Veteran, that he did not now nor had he ever met the criteria for a diagnosis of PTSD.  

The preponderance of the above evidence demonstrates that service connection for PTSD is not warranted.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

As explained by the August 2012 VA examiner, the Veteran did not then, nor had he ever, met the diagnostic criteria for a diagnosis of PTSD.  A review of the extensive psychiatric evidence of record confirms the examiner's conclusion.  As there is no confirmed diagnosis of PTSD, service connection cannot be established.  

The Board recognizes that there was a positive "PTSD Screen" in November 2006.  According to the associated record, the Veteran answered "Yes" to three of the four questions asked to him.  These included having nightmares, trying hard not to think, and being constantly on guard about a frightening or upsetting experience.  However, the Board finds the probative value of the numerous psychiatric evaluations of record to be of significantly greater probative value than a mere four question survey in which the Veteran simply answered yes or no.  As such, this single positive screening (which is not an actual diagnosis) is not of sufficient probative value to outweigh the numerous psychiatric evidence of record that did not find a diagnosis of PTSD to be appropriate.  

The Board recognizes that the Veteran believes he is entitled to service connection for PTSD, in addition to his already service-connected schizophrenia.  Again, however, the Veteran is not competent to diagnose himself with a disability as complex as PTSD.  Also, the Board has considered that the Veteran reported suffering from flashbacks related to combat upon treatment in October 1986.  However, the Board does not find this assertion to be credible.  Neither the Veteran's DD-214 or his personnel records reflect that he participated in combat.  In fact, the Veteran's DD-214 reflects no foreign service on the part of the Veteran.  Also, the Veteran himself has explicitly denied involvement with combat in subsequent records.  Therefore, his assertion of combat exposure is without credibility.  

The record also contains a lay statement from the Veteran's wife received by VA in April 2011.  According to her, the Veteran had a very difficult time following through with tasks.  He also exhibited impulse control problems and poor judgment.  While the Board has considered this statement, it in no way establishes a diagnosis of PTSD.  As such, this statement is not probative to this issue.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for PTSD must be denied.

Increased Rating Claims for Bursitis of the Knees, Bilaterally

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  




Analysis

For historical purposes, the Veteran was originally granted service connection for a bilateral knee disability in an October 1985 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 5019 for chronic bursitis, effective as of February 24, 1985.  The Veteran's disability evaluation was subsequently increased to 10 percent in an April 2003 rating decision, effective as of August 5, 2002.  VA most recently received a claim from the Veteran seeking a higher evaluation in March 2006.  This claim was denied in a March 2007 rating decision.  A timely notice of disagreement was received from the Veteran in April 2007, but the 10 percent rating was continued in a January 2008 statement of the case.  The Veteran appealed the assigned rating to the Board in March 2008.  

Shortly before the receipt of the Veteran's claim in March 2006, the Veteran had undergone a VA examination of the knees in October 2005.  The Veteran reported chronic bilateral knee pain with stiffness, especially in the mornings and evenings.  He did not endorse any weakness per say.  While there was reported swelling, there was no associated heat or redness.  The Veteran also reported that the knees gave way on him occasionally with long walks, but there was no frank muscle fatigue with these walks.  The Veteran reported that he was able to walk about a quarter of a mile and stand for approximately 20 minutes before he had to rest or change positions.  Objective examination revealed a normal gait.  Bilateral knee range of motion was flexion to 130 degrees and extension to 0 degrees.  The examiner did not indicate pain or effusion, but there was tenderness to palpation over the patellar tendon and the patellofemoral joint of the right knee, and anteriorly over the patellofemoral joint of the left knee.  There was also mild crepitation in the right patellofemoral joint that did produce some discomfort.  There was also no objective evidence of instability or meniscal pathology.  X-rays revealed bilateral quadriceps enthesophyte, right greater than left, with no joint effusion and no significant joint space narrowing.  The examiner diagnosed the Veteran with patellofemoral pain syndrome.  The examiner was unable to find any increased impairment of joint function following repetitive motion.  However, the Veteran reported that with prolonged activities that were longer than the scope of this examination, he would experience increased weakness and subjective instability of both knee joints.  The examiner noted that this could not be verified without resorting to pure speculation.  

Upon receipt of the Veteran's claim for an increased evaluation, he was scheduled for a VA examination in November 2006.  The Veteran endorsed chronic weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking and fatigability, as well as chronic pain.  The Veteran reported that he could function without medication and that there was no incapacitation.  Objective examination revealed a normal posture and gait.  The knees were deemed to be normal with no edema, effusion, weakness, tenderness, redness, heat, abnormal movements, guarding of movements or subluxation.  There was also no locking pain or crepitus.  There was no ankylosis and range of motion was normal with flexion to 140 degrees and extension to 0 degrees, bilaterally.  After repetitive use, there was pain in the right and left knee with fatigue, weakness, and lack of endurance, but no incoordination.  Pain was the major functional impact but it did not result in any additional limitation of motion.  Both knees were also deemed to be stable, and varus, valgus, Drawer and McMurray testing was deemed to be normal.  X-rays of the right knee revealed some ossification of the quadriceps insertion on the anterior and superior patella.  However, it was determined that there were no significant findings associated with the right knee.  The left knee also showed ossification of the quadriceps insertion on the patella, with mild ossification of the patella tendon insertion on the anterior tibia.  There was no significant joint space narrowing or osteophytes.  The Veteran was diagnosed with bilateral tendonitis of the patella tendon.  

According to a March 2007 VA treatment note, bilateral knee sleeves were ordered for the Veteran.  

The Veteran underwent a VA examination of the knees in November 2008.  The Veteran endorsed symptoms of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking and fatigability.  He denied dislocation, and he described his functional limitations to be trouble putting on his clothes and taking a bath due to knee pain, weakness and giving way.  The Veteran also reported that he used a knee brace and a cane to assist with ambulation.  Objective examination revealed tenderness to both knees.  There were no signs of edema, effusion, weakness, redness, heat or guarding of movement.  There was also no evidence of subluxation, genu recurvatum or locking pain.  There was evidence of crepitus in both knees, however.  Range of motion testing revealed full flexion to 140 degrees and full extension to 0 degrees in both knees.  Both knees were additionally limited by pain following repetitive use, but they were not further limited by fatigue, weakness, lack of endurance or incoordination.  While there was pain on motion, there was no additional limitation in degree of motion.  Objective testing also revealed both knees to be stable with normal menisci.  Bilateral X-rays were interpreted to be within normal limits.  The examiner diagnosed the Veteran with bilateral patella chronic bursitis.  The condition was stable on medication and the Veteran was employable.  The examiner also found no limitations on the Veteran's daily activities due to his bilateral knee disabilities.  

The Veteran was most recently afforded a VA examination of the knees in April 2011.  The Veteran reported that his knee symptoms were getting progressively worse.  He reported symptoms such as deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He denied episodes of dislocation of subluxation, locking or flare-ups.  The Veteran also indicated that he could stand for 15 to 30 minutes and walk for approximately one-quarter of a mile.  

Examination of both knees revealed tenderness with no other abnormalities.  There was no objective evidence of crepitation, clicking or snapping, grinding, instability or meniscus abnormality.  Range of motion testing revealed right knee flexion to 122 degrees and right knee extension to 0 degrees.  Left knee flexion was to 115 degrees with full extension to 0 degrees.  The examiner concluded that there was no objective evidence of pain following repetitive motion and there was no additional limitation after three repetitions of range of motion.  The examiner further noted that there was no evidence of ankylosis.  The report also reflects that the Veteran was not currently employed, having lost his last job in 2005 after wrecking a truck.  The examiner diagnosed the Veteran with chronic bursitis, bilaterally, that would impact occupational activities due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue and pain.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for either knee at any time during the pendency of this claim.  As already noted, the Veteran's knee disabilities are currently rated under Diagnostic Code 5019 for bursitis.  This code instructs the rater to rate the disability based on limitation of motion as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The record reflects flexion to 130 degrees in October 2005 and to 140 degrees in November 2006 and November 2008.  His most recent examination of April 2011 also revealed flexion of the right knee to 122 degrees and flexion of the left knee to 115 degrees.  As such, the Veteran has maintained a degree of flexion significantly greater than that envisioned by the next higher evaluation of 20 percent.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The record reflects that the Veteran has maintained full extension to 0 degrees in both knees throughout the pendency of this claim.  As such, there is no basis for a higher evaluation based on limitation of extension.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

According to the November 2006 VA examiner, while there was evidence of pain upon repetition, it did not result in any additional limitation of motion.  The November 2008 VA examiner came to the same conclusion, and the April 2011 examiner found no objective evidence of pain following repetitive motion or any additional limitation after three repetitions of range of motion.  As such, there is no basis for a higher disability evaluation based on functional loss.  

The Board has also considered whether there may be any other applicable diagnostic codes that may warrant a higher or separate rating.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).  

While the Veteran has endorsed subjective symptomatology of giving way in both knees, objective examination has consistently found no evidence of instability.  The November 2008 VA examiner also found the Veteran's knees to be stable and the April 2011 examiner noted that the Veteran denied subluxation.  As such, there is no basis for a higher or separate evaluation under Diagnostic Code 5257.  

Finally, the VA examiners of record have found that the Veteran does not suffer from ankylosis, menisci abnormalities, or genu recurvatum.  There is also no evidence of impairment of the tibia and fibula.  As such, no other diagnostic code applicable to the knee would warrant a higher or separate disability evaluation for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  

The Board recognizes that the Veteran believes he is entitled to higher disability evaluations for his service-connected bilateral knee disabilities.  However, the Veteran has not provided VA with any evidence or statement to demonstrate that he meets the schedular requirements for a higher or separate disability evaluation at any time during the pendency of his appeal.  As such, his assertions fail to demonstrate that a schedular evaluation in excess of 10 percent is warranted for either knee.  

The record also contains a statement from the Veteran's wife received by VA in April 2011.  According to her, the Veteran described knee pain that was worsening.  He also told her that he felt he had to walk fast because it felt like his knees were going to give out.  While the Board has considered these assertions, they also fail to demonstrate that a higher schedular evaluation is warranted at any time during the pendency of this claim.  Despite his subjective reports of pain and giving way, objective examination has revealed significant range of motion in both knee, as well as bilateral stability.  As such, these assertions alone fail to demonstrate that a higher schedular evaluation is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to evaluations in excess of 10 percent for right and left knee disabilities must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected knee disabilities.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain, decreased mobility and subjective sensations of giving way.  His 10 percent ratings contemplate the impairment of function caused by a pain, as this is the basis for the assignment of a 10 percent evaluation under Diagnostic Code 5019.  The Board has also considered whether higher or separate ratings may be warranted based on other symptoms such as subjective sensations of giving way, but as discussed above, the criteria for higher ratings are not met.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, the Veteran has not asserted that his knee disability alone has rendered him unable to work.  Thus, the Board will not address this issue further.


ORDER

The claim of entitlement to service connection for a lumbar spine disorder is denied.  

The claim of entitlement to service connection for a bilateral hand disorder is denied.  

The claim of entitlement to service connection for hypertension is denied.  

The claim of entitlement to service connection for a respiratory disorder is denied.  

The claim of entitlement to service connection for PTSD is denied.  

The claim of entitlement to an evaluation in excess of 10 percent for bursitis of the right knee is denied.  

The claim of entitlement to an evaluation in excess of 10 percent for bursitis of the left knee is denied.  


REMAND

Eye Disorder

The Veteran contends that he is entitled to service connection for a bilateral eye disorder.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to an April 2003 VA treatment record, the Veteran suffered from primary open-angle glaucoma of the left eye that was greater than the right eye.  He also suffered from refractive error and presbyopia.  These same diagnoses were assigned in a May 2003 VA treatment note.  

The Veteran was treated in October 2004 by the VA eye clinic.  It was noted that he was followed for glaucoma.  The history and etiology of this condition was not discussed.  A November 2006 VA treatment note also assigned a diagnosis of bilateral open-angle glaucoma.  

A February 2008 VA treatment record notes diagnoses of POAG (primary open angular glaucoma) (with IOP (intraocular pressure) better with drops), nonvisually significant cataracts, bilaterally, and refractive error.  An April 2009 VA treatment record notes a number of diagnoses associated with the eyes, including markedly asymmetric nerves, non-visually significant cataracts, bilaterally, refractive error and asymptomatic operculated retinal hole of the right eye.  None of these conditions were noted to have manifested during military service and the Veteran denied a history of trauma.  

Subsequent records, including an April 2011 VA treatment record, confirm the diagnosis of glaucoma.  A December 2011 record also notes NVS cataracts and refractive error.  

The Veteran was also afforded a VA examination of the eyes in April 2011.  It was noted that the Veteran had a history of primary open angle glaucoma (left much greater than right) with intraocular pressures above target on maximum topical medications.  There was no evidence of record to reflect that this condition was noted while in service.  There was also presently evidence of cataracts, bilaterally.  The examiner diagnosed the Veteran with primary open angle glaucoma and concluded that this condition was less likely as not caused by or a result of military service.  This opinion was based solely on the fact that no evidence was found of any eye problems being discovered while on active service.  Non-visually significant bilateral cataracts were also noted, but no opinion as to etiology was provided.  

The Board finds the April 2011 VA examiner's opinion to be inadequate for VA rating purposes.  Specifically, in rendering an unfavorable opinion, the examiner pointed only to the lack of in-service documentation of eye complaints, which is not sufficient rationale to support this finding.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  As such, the Veteran should be scheduled for a new examination so that an opinions can be offered regarding all diagnosed eye conditions that do not rely solely on the lack of in-service evidence.  

Neck Disorder

The Veteran contends that he is entitled to service connection for a neck disorder.  Regrettably, an additional remand is necessary before appellate review proceeds on this issue as well.  

The Veteran was afforded a VA examination of the neck in August 2012.  It was noted that the Veteran was status post cervical discectomy with a normal healed surgical scar.  X-rays were taken, confirming the presence of degenerative disc disease of the cervical spine.  The examiner indicated that the Veteran reported the date of onset of his neck symptomatology to be 1977 and that this condition had continued to worsen.  The examiner opined that it was less likely than not that this condition was incurred in or caused by military service.  The examiner explained that while the Veteran claimed this condition was related to active duty, service records only revealed treatment on one occasion for cervical strain/whiplash.  The examiner opined that this injury resolved without residual symptomatology, and as such, the Veteran's current disability was not related to the isolated minor cervical strain during active duty.  

The Board does not find the above opinion sufficient to permit appellate review to proceed.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the present case, the examiner based the opinion on the fact that the Veteran's in-service neck injury resolved without residuals prior to separation.  However, in reaching this decision, the examiner did not discuss the Veteran's assertion of symptomatology since the 1970s that had continued to worsen since that time.  The Veteran is certainly competent to testify to a history of neck symptoms, and as such, this assertion must be fully considered and discussed by the examiner when offering an opinion.  As such, the Veteran should be scheduled for an examination in which an opinion, that fully considers his lay assertions regarding the history of this condition, can be provided.  

Bilateral Foot Disorder

The Veteran contends that he is entitled to service connection for a bilateral foot disorder.  Regrettably, an additional examination is necessary before appellate review proceeds on this issue as well.  

A June 2000 VA treatment record reflects chronic bilateral ankle and foot pain.  This was felt to likely be degenerative joint disease, but the physician did note that the Veteran was a poor historian.  

According to a November 2004 VA treatment note, the Veteran was seen for an initial visit with the Richmond VA Medical Center (VAMC) due to cramps in both feet.  The Veteran reported that this had been going on for approximately 20 years and the Veteran ranked his pain as an 8 out of 10.  Diagnoses of onychomycosis, plantar fasciitis, Achilles tendonitis, hammertoes and hyperhidrosis were assigned at this time.  An October 2005 X-ray report notes that the Veteran was suffering from bilateral plantar fasciitis and hammertoes.  X-rays revealed small bilateral Achilles enthesophytes, bilaterally, with no plantar spur or other abnormality seen.  An August 2005 VA treatment record also reflects a history of bursitis in the feet.  

In September 2008, the Veteran was seen by a VA podiatrist with complaints of cramps and pain in his feet for many years.  The Veteran was diagnosed with onychomycosis, HAV, hammertoes, and IPK/HPK.  X-rays from September 2008 revealed no evidence of fracture, dislocation or bony erosions in either foot.  There was evidence of minimal enthesophyte of the posterior calcaneus at the Achilles tendon attachment, bilaterally.  According to a November 2008 podiatry note, the Veteran was requesting to get his nails and calluses trimmed.  It was noted that the Veteran had no other pedal complaints at this time.  The Veteran was diagnosed with onychomycosis, HAV (hallux abducto valgus), hammertoes, and IPK/HPK (intractable plantar keratosis/hyperkeratosis).  

The Veteran was afforded a VA examination of the feet in April 2011.  It was noted that the Veteran was suffering from pes planus with a reported onset of approximately 1978 to 1979.  The Veteran reported that he first noticed his feet were stinking while in service and he was told that he had flat feet.  He reported that his feet hurt all of the time "because he was doing a lot of training."  The Veteran also reported seeing a doctor for his feet during service.  It was also noted that there was a history of surgery to the left foot when the Veteran was in second or third grade after he injured it falling out of a tree.  X-rays were taken of both feet, revealing no significant pes planus deformity or significant degenerative change.  The examiner did find evidence of small Achilles enthesophyte, bilaterally.  

The examiner also assigned a diagnosis of bilateral pes planus, but concluded that it was less likely as not that this condition was caused by or a result of military service.  The examiner reviewed the evidence of record and noted that the Veteran did seek treatment for right foot pain in May 1980 and was diagnosed with a muscle strain.  He was also seen for evaluation of a corn on the right foot for the past two weeks in June 1982.  Recommended treatment was to shave the corn off with a razor.  Also, upon physical examination dated June 1981, the Veteran checked no to a history of foot trouble, and examination of the feet was deemed to be normal.  There was also a history of bilateral knee and metatarsal foot pain with running in March 1979 (diagnosed as metatarsalgia) and Achilles pain with running in January 1978.  The Veteran was later seen with right foot pain for the past 2 days in January 1978 and bilateral knee pain with calluses on the right heel in October 1979. 

Despite the above in-service treatment, the examiner could not find any documentation of pes planus or flat foot deformity in the Veteran's service treatment records.  The in-service complaints involved specific etiologies, and none of these were related to the current flat foot condition or pes planus.  X-rays did also reveal small Achilles enthesophytes, bilaterally, and hammertoe deformities on the left.  However, the examiner opined that these conditions were not the cause of the Veteran's bilateral foot pain that involved the entire foot.  

The Board finds that the above opinion is also insufficient to permit appellate review in this case.  While the examiner offered an opinion regarding the etiology of the Veteran's pes planus, evidence of record prepared since the receipt of the Veteran's original claim also reveals diagnoses of onychomycosis, HAV, hammertoes, and IPK/HPK.  The April 2011 examiner also assigned a diagnosis of Achilles enthesophytes, bilaterally, and left foot hammertoe deformities.  Opinions as to the etiology of these conditions are also required.  While the April 2011 VA examiner opined that these conditions were not the cause of the Veteran's foot pain, this does not change the fact that these disabilities have in fact been diagnosed.  Finally, an August 2013 treatment record again notes a diagnosis of hallux valgus.  As such, there is evidence of multiple disabilities of the feet.  Opinions are required as to the etiology of all of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.



2.  The Veteran should be scheduled for a new VA eye examination.  The Veteran's claims file and a copy of this remand must be provided to the examiner and the examination report should reflect that these items have been reviewed.  The examiner is asked to perform all indicated tests and studies, and identify all current disabilities associated with the right and left eye.  The examiner is then to opine as to whether it is at least as likely as not that any identified disability manifested during, or as a result of, active military service.  

The examiner must provide a complete rationale for all opinions offered and the Veteran's lay assertions as to the history of this disability must be considered and discussed.  The examiner is notified that it is insufficient to rely solely on the lack of in-service treatment of diagnosis when formulating this opinion.  

3.  The Veteran should also be scheduled for a VA examination of the cervical spine.  The Veteran's claims file and a copy of this remand must be provided to the examiner and the examination report should reflect that these items have been reviewed.  The examiner is asked to perform all indicated tests and studies, and identify all current disabilities associated with the cervical spine.  The examiner is then to opine as to whether it is at least as likely as not that any identified disability manifested during, or as a result of, active military service.  

The examiner must provide a complete rationale for all opinions offered and the Veteran's lay assertions as to the history of this disability must be considered and discussed.  The examiner is notified that it is insufficient to rely solely on the lack of in-service treatment of diagnosis when formulating this opinion. 

4.  Finally, the Veteran should be scheduled for a VA examination of the feet.  The Veteran's claims file and a copy of this remand must be provided to the examiner and the examination report should reflect that these items have been reviewed.  The examiner is asked to perform all indicated tests and studies, and identify all current disabilities associated with the right and left feet.  

The examiner is then to opine as to whether it is at least as likely as not that any identified disability manifested during, or as a result of, active military service.  The examiner should also offer opinions regarding disabilities of the feet that have been diagnosed during the pendency of this claim, including onychomycosis, hammertoes, hallux valgus, flat feet/ pes planus, and any other identified disability.  

The examiner must provide a complete rationale for all opinions offered and the Veteran's lay assertions as to the history of this disability must be considered and discussed.  The examiner is notified that it is insufficient to rely solely on the lack of in-service treatment of diagnosis when formulating this opinion.  

5.  The RO/AMC should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

6.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the claims remain denied, the RO/AMC should provide the appellant a supplemental statement of the case as to the issues on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


